DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: Claims 15 and 16 recite “g/m2” which should be “g/m2”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the metallic foil”. All other references to a metallic foil appear as “perforated metallic foil”. Accordingly, it is not clear whether “the metallic foil” has proper antecedent basis or whether it is merely referring to the previous recited “perforated metallic foil”. For purposes of examination, the latter is presumed.
Claims 14 and 17-19 recite the limitation “predefined geometric shape”. It is not clear how a predefined geometric shape differs from a non-predefined geometric shape. For purposes of examination, any arbitrary shape is considered a predefined geometric shape.
Claim 14 recites the limitation “a fibrous reinforcement whose typical areal weight is comprised between 2 to 20 g/m2”. This limitation is indefinite because it is unclear what “typical” means in the context of areal weight of fibrous reinforcement. For example, does a fibrous reinforcement having an areal weight outside the range meet the claim if it can be considered atypical? For purposes of examination, this word has not given consideration. Furthermore, the claim limitation appears to require that a single fiber reinforcement has an areal weight between 2 to 20 g/m2. It does not make sense for a single fiber to be given an areal weight. The limitation is interpreted in line with the specification, which states there are plural fibers in the protective layer which have an areal weight between 2 to 20 g/m2.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites the limitation “the protective layer comprises a fibrous reinforcement”. Claim 14, which claim 20 depends from, already recites that the protective layer contains a fibrous reinforcement. Therefore, claim 20 fails to further limit the claim it depends from. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amason (US 3,989,984) discloses a composite panel comprising a metal layer having small holes and a resin layer but does not teach or suggest fiber reinforcement in the resin or the claimed carbon plies secured to the metal layer. Cedarleaf (US 5,370,921) discloses a composite panel comprising a prepreg layer (analogous to the protective layer), a carrier fabric (analogous to the carbon ply) and a metal screen layer (analogous to the perforated metallic foil), but the panel of Cedarleaf does not teach or suggest the carrier fabric being secured directly to the apertures of the metal screen layer, or the areal weight of fibers in the prepreg layer. Shimp (US 2013/0271891) discloses a composite panel having a metal foil with apertures and a carbon fiber reinforced resin layer, but does not teach or suggest the carbon plies secured to the apertures of the metal foil or the claimed areal weight of fibers in the reinforced resin layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784